Citation Nr: 1214938	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 14, 2006, for the award of a 40 percent evaluation for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1.

2.  Entitlement to an evaluation in excess of 40 percent for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for hypertension, to include as being secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2012, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

It is noted that the appeal originally included a separate issue involving service connection for obesity.  During the hearing, the Veteran's attorney indicated that it was not a separate issue but was instead part of the issue involving service connection for hypertension.  

The issue of entitlement to service connection for a cervical spine disability has been raised by the record but it has not yet been adjudicated.  See January 2012 submission from Veteran's representative under item # 5.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The issues of (1) entitlement to an evaluation in excess of 40 percent for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1; (2) entitlement to service connection for a right shoulder disability; and (3) entitlement to service connection for hypertension, to include as being secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

On January 24, 2012, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw the issue of entitlement to an effective date earlier than September 14, 2006, for the award of a 40 percent evaluation for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1 from the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an effective date earlier than September 14, 2006, for the award of a 40 percent evaluation for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any issue on appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant at the January 2012 video conference hearing before the undersigned, through his representative, expressed an intent to withdraw the issue of entitlement to an effective date earlier than September 14, 2006, for the award of a 40 percent evaluation for the service-connected low back disability.  See transcript on page 3 (Veteran's representative: "I have discussed with [the Veteran] in detail how the effective date is determined, and we have agreed that the 9/14/06 date is the correct one.  So we're gonna withdraw our appeal on that claim."  Later that month, the Veteran's representative submitted a letter to the undersigned, wherein he reiterated the intent to withdraw the earlier-effective-date claim.  See January 31, 2012, submission at item # 1, "Preliminary matters."  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an effective date earlier than September 14, 2006, for the award of a 40 percent evaluation for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1, and this issue is dismissed.


ORDER

The appeal of the issue of entitlement to an effective date earlier than September 14, 2006, for the award of a 40 percent evaluation for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1 is dismissed.


REMAND

The Board finds that additional development is warranted for the remaining issues on appeal.  The Board will address each issue separately.

As to the claim for increase for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1, at the January 2012, hearing, the Veteran made an allegation that the disability had worsened since the September 2009 VA examination.  See transcript on page 23.  Thus, a new examination will be ordered to evaluate the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to the claim for entitlement to service connection for a right shoulder disability, the Board finds that the evidence of record establishes that the Veteran is entitled a VA examination.  Specifically, there is evidence of a current disability, evidence of an injury in service, and an MRI finding that would indicate the current disability may be related to service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As to the claim for service connection for hypertension, the Board finds that evidence of record also requires a VA examination.  Specifically, there is evidence of a current disability, evidence of elevated blood pressure readings in service, and evidence that it may be related to service or service-connected disabilities, such as the Veteran's statements.  Id.

In the claims file are VA treatment records from July 2001 to November 2011.  At the January 2012 hearing, the Veteran testified he first began getting treatment from VA in 1999.  An attempt to obtain the records from January 1999 to July 2001 and records from November 2011 from the VA Medical Center in Birmingham, Alabama, should be made.

In addition, the Veteran reported in a February 2007 statement that he was to begin physical therapy for his back at Rehab South.  He also reported to VA clinicians that he was told he had rheumatoid arthritis by "an OSH physician."  See VA medical record dated in December 2006.  The Veteran's statements indicate that there may be outstanding relevant evidence.  This should be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any non-VA records that are relevant to the claim and not yet associated with the claims folder.  The Board is specifically interested in any relevant records pertaining to physical therapy in 2007 at Rehab South and records from the "OSH physician."  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records from the VA Medical Center in Birmingham, Alabama, from January 1999 to July 2001 and from November 2011.

3.  After any outstanding records are received and associated with the claims file, the RO should then arrange for a VA spine examination to assess the nature and extent of his service-connected low back disability.   The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

As to the claim involving the Veteran's spine, the examiner should conduct range of motion studies of the thoracolumbar spine and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  

The examiner should also address whether the Veteran has incapacitating episodes.  The examiner is informed that an incapacitating episode, as defined by VA, is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.

The examiner should also indicate whether the Veteran has ankylosis of the entire thoracolumbar spine and, if so, whether it is favorable or unfavorable.  

4.  After any outstanding records are received and associated with the claims file, the RO should then arrange for a VA medical examination to assess the nature and possible etiology of the right shoulder disability.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

As to the claim involving the right shoulder, the examiner is informed of the following facts:

* The Veteran served on active duty from May 1982 to December 1994.

* The Veteran's service treatment records are in the two white envelopes in Volume 1 of the claims file.  The Board has placed these records in chronological order.  For each service treatment record cited below, the Board has placed a paperclip on the record.

* In May 1984, the Veteran sustained an injury to his right shoulder while doing a parachute jump.  The examiner noted there was tenderness over the acromioclavicular joint and positive impingement.  The examiner reported the right shoulder was neurovascularly intact and that there was no acromioclavicular separation.  The diagnosis was musculoskeletal trauma.  

* An October 1985 Report of Medical Examination shows that clinical evaluation of the upper extremities was normal.  See item # 35.  In a Report of Medical History completed by the Veteran at that time, he denied ever having or having then "Painful or 'trick' shoulder or elbow."  See item # 11, second column.

* A June 1988 Report of Medical Examination shows that clinical evaluation of the upper extremities was normal.  See item # 35.  In a Report of Medical History completed by the Veteran at that time, he denied ever having or having then "Painful or 'trick' shoulder or elbow."  See item # 11, second column.

* A May 1994 Report of Medical Examination shows that clinical evaluation of the upper extremities was normal.  See item # 35.  In a Report of Medical History completed by the Veteran at that time, he denied ever having or having then "Painful or 'trick' shoulder or elbow."  See item # 11, second column.

* In October 2006, the Veteran was seen with complaints of joint pain, which included the right shoulder.  He reported an "OSH" doctor ran a blood test and told the Veteran he had rheumatoid arthritis.  The examiner noted the right shoulder was tender to palpitation over the supraspinatus tendon.  He diagnosed arthralgias/arthritis and wrote it was likely degenerative joint disease but that rheumatoid arthritis was possible.

* In December 2006, the Veteran reported he had been told he had rheumatoid arthritis by an "OSH physician" based on "serum RF only," but no imaging [] was ever done.  See VA treatment record in Volume 1 tabbed on the left in yellow with the applicable month and year.  See VA treatment record in Volume 1 tabbed on the left in yellow with the applicable month and year.

* A June 2008 MRI of the shoulder revealed mild osteoarthritis of the glenohumeral joint; impaction deformity of the humeral head, suggesting remote anterior dislocation; and small amount of fluid in the subacromial/subdeltoid bursa, which may reflect bursal inflammation.  See VA treatment record in Volume 2 tabbed on the left in yellow with the applicable month and year.

* While the Board has laid out some of the relevant facts, it asks that you review the claims folder including the service treatment records in the envelopes for a more full picture of the history involving the right shoulder.

Following a review of the evidence of record, the examiner is asked to answer the following question:  Does the Veteran have a current right shoulder disability that is at least as likely as not (50 percent probability or greater) related to active service, to include the injury he sustained in service in May 1984?  Please provide your opinion and explain why your answer is as such, which response is based upon medical principles and evidence in the claims file.  

5.  After any outstanding records are received and associated with the claims file, the RO should then arrange for a VA medical examination to assess the nature and possible etiology of hypertension.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  The examiner is informed of the following facts.

* The Veteran served on active duty from May 1982 to December 1994.

* The Veteran's service treatment records are in the two white envelopes in Volume 1 of the claims file.  The Board has placed these records in chronological order.  One envelope contains the treatment records from 1982 to 1991 and the other contains the records from 1991 to 1994.  The Board has put a paperclip on each service treatment record where the Veteran's blood pressure was reported.

* During the Veteran's service, he had elevated blood pressure readings.  For example, in June 1987, his blood pressure was reported as 120/96.  In February 1991, his blood pressure was reported as 130/92.  In March 1992, it was 150/92, and in May 1994, it was 146/92.

* In August 1990, the Veteran's blood pressure was reported as 142/80.  At that time, the Veteran's weight was noted to be "over the recommended maximum (the Army standard)."  On the second page of this document, it was recommended that a 5-day blood pressure check be done.  There is no indication that such was done.

* The service treatment records do not show the Veteran was diagnosed with hypertension.

* A February 1995 VA examination report shows that the Veteran's blood pressure was 130/88.  See record in Volume 1 tabbed on the left with the applicable month and year.  

* A September 2001 VA treatment record shows that the Veteran reported he had been told he had elevated blood pressure.  The examiner wrote that primary care would be set up to follow up on blood pressure.  The examiner noted the Veteran should return in two weeks for follow-up with blood pressure.  The listed medications at that time did not include one for hypertension (Fexofenadine, Ibuprofen, and Pseudoephedrine).  See record in Volume 1 tabbed on the left with the applicable month and year.  

* The next treatment record is from February 2002, which shows the Veteran was taking the same medications reported in the September 2001 treatment record and "Hydrochlorothiazide."  See record in Volume 1 tabbed on the left with the applicable month and year.  

* The Veteran has alleged that he developed hypertension as a result of his service-connected low back and bilateral lower extremity disabilities.  Specifically, he claims that the pain elevates his blood pressure and that he has been unable to exercise due to the pain from the service-connected disabilities, which has caused him to gain weight and subsequently develop hypertension.  See statements from the Veteran, dated in December 2006, January 2007, June 2008, January 2011, in both volumes tabbed on the left in orange with the applicable month and year and the January 2012 hearing transcript on pages 10-12. 

The examiner is requested to answer the following questions:

(i) Is it at least as likely as not (50 percent probability or greater) that hypertension had its onset during service, is related to service or manifested within the first post-service year?

(ii) If the answer to (i) is no, is it at least as likely as not that hypertension is due to the Veteran's service-connected disabilities involving the low back and the lower extremities, to include as alleged by the Veteran (pain from the disabilities elevates his blood pressure and/or the disabilities caused him to gain weight)?  

(iii) If the answer to (i) and (ii) is no, is it at least as likely as not that hypertension is aggravated (i.e., worsened) by the Veteran's service-connected disabilities involving the low back and the lower extremities, to include as alleged by the Veteran (pain from the disabilities elevates his blood pressure and/or the disabilities caused him to gain weight)?

(iv) If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back and/or bilateral lower extremity disabilities rather than the natural progress of hypertension.  

Please provide your opinion(s) and explain why your answer is as such, which response is based upon medical principles and evidence in the claims file.  

6.  After each requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

7.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claims of (i) entitlement to an evaluation in excess of 40 percent for chronic low back pain with bilateral leg pain, status post lumbar laminectomy for herniated nucleus pulposus at L4-L5, L5-S1; (ii) entitlement to service connection for a right shoulder disability; and (iii) entitlement to service connection for hypertension, to include as being secondary to service-connected disabilities.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


